Citation Nr: 1537762	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft [hereinafter, "a heart disability"].  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active military service from January 1969 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

REMAND

Regrettably, the Board finds that additional development is required before the claims on appeal are decided.  In a July 2013 private cardiology treatment note, the Veteran was seen for complaints of marked dyspnea on exertion and back pain.  Based on examination, the Veteran's private treatment provider recommended that the Veteran be admitted to the hospital for tests and treatment.  However, treatment records pertaining to the Veteran's July 2013 hospitalization are not currently included in his claims file.  As the Veteran was admitted to the hospital for worsening of his service-connected heart disability, the Board finds that attempts to obtain the identified records should be made before a decision is made in this case.  

The Board also notes that the Veteran does not currently meet the schedular criteria for an assignment of TDIU.  However, as the increased rating claim is being remanded for further evidentiary development, a subsequent grant of any portion of that issue may result in the Veteran meeting the schedular criteria for a TDIU.  Therefore, the issue of entitlement to a TDIU will not be decided at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file, to include specifically records of the Veteran's July 2013 hospitalization.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Undertake any other development determined to be warranted, to include scheduling the Veteran for any VA examination deemed necessary.  

3.  Then, readjudicate the Veteran's claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

